                                                                                                      Case 1:20-cv-01063 ECF No. 1, PageID.1 Filed 11/05/20 Page 1 of 4




                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                                          WESTERN DISTRICT OF MICHIGAN
                                                                                                                               SOUTHERN DIVISION

                                                                                              ERIC PRUENTE,

                                                                                                             Plaintiff,
                                                                                                                                                Case No.: ___________________
                                                                                              v.
                                                                                                                                                Judge: ______________________
                                                                                              VAN BUREN COUNTY and VAN BUREN
                                                                                              COUNTY TREASURER

                                                                                                             Defendants.



                                                                                              Karie H. Boylan (P55468)                          Theodore W. Seitz (P60320)
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              410 W. University Dr., Suite 201                  Kyle M. Asher (P80359)
                                                                                              Rochester, MI 48307                               DYKEMA GOSSETT PLLC
                                                                                              248-963-1228                                      201 Townsend Street, Suite 900
                                                                                              karie@boylanlaw.net                               Lansing, Michigan 48933
                                                                                                                                                (517) 374-9151
                                                                                              John Little (P63554)                              tseitz@dykema.com
                                                                                              Law Office of John Little, P.L.L.C.               kasher@dykema.com
                                                                                              333 W. Seventh Street, Suite 360
                                                                                              Royal Oak, MI 48067                               Attorneys for Defendants
                                                                                              248-865-3455
                                                                                              info@jlittlelaw.com

                                                                                              Attorneys for Plaintiff


                                                                                                                          DEFENDANTS’ NOTICE OF REMOVAL

                                                                                                     Defendants Van Buren County and Van Buren County Treasurer give notice that, under 28

                                                                                              U.S.C. §§ 1331 and 1441, this matter is removed from the Van Buren County Circuit Court, State

                                                                                              of Michigan, to the United States District Court for the Western District of Michigan. In support

                                                                                              of this Notice, Defendants state:

                                                                                                     1.      Plaintiff Eric Pruente filed a Complaint against Defendants in the Thirty Sixth

                                                                                              Judicial Circuit Court in Van Buren County, Michigan on September 10, 2020. A summons was
                                                                                                        Case 1:20-cv-01063 ECF No. 1, PageID.2 Filed 11/05/20 Page 2 of 4




                                                                                              served on Defendants on October 8, 2020. A copy of the Complaint and Summons are attached

                                                                                              as Exhibit A.

                                                                                                        2.     The attached documents constitute all process, pleadings, and orders received or

                                                                                              obtained by Defendants in this action.

                                                                                                        3.     This Notice of Removal is timely because it has been filed within 30 days of service

                                                                                              of the Complaint. See 28 U.S.C. § 1446(b)(1); Murphy Bros. v. Michetti Pipe Stringing, Inc., 526

                                                                                              U.S. 344, 347 (1999) (time for removal calculated from date of formal service of the summons and

                                                                                              complaint).

                                                                                                        4.     Defendants are represented by the same counsel, and submit this Notice jointly.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Therefore, each Defendant has consented to removal in accordance with 28 U.S.C. §

                                                                                              1446(b)(2)(A).

                                                                                                        5.     A case may be removed to federal court if it could have been brought in that federal

                                                                                              court originally. 28 U.S.C. § 1441(a); Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 474-75

                                                                                              (1998).

                                                                                                        6.     Plaintiff’s Complaint alleges that Defendants have violated the Fifth and Fourteenth

                                                                                              Amendments to the United States Constitution, as well as Article 10, Section 2 of Michigan’s

                                                                                              Constitution. Federal question jurisdiction therefore exists over the federal constitutional claims.

                                                                                              28 U.S.C. § 1331. And supplemental jurisdiction exists over the related state constitutional claims.

                                                                                              28 U.S.C. § 1367(a).

                                                                                                        7.     Venue is proper in this Court because the Van Buren County Circuit Court is

                                                                                              located in the Western District of Michigan, Southern Division. See 28 U.S.C. § 1441(a); 28

                                                                                              U.S.C. § 102(b)(1).




                                                                                                                                                2
                                                                                                      Case 1:20-cv-01063 ECF No. 1, PageID.3 Filed 11/05/20 Page 3 of 4




                                                                                                     8.      In accordance with 28 U.S.C. § 1446(d), a Notice of Filing of Removal and a copy

                                                                                              of this Notice of Removal will be promptly filed with the Van Buren County Circuit Court. A

                                                                                              copy of that Notice will be served upon Plaintiff.

                                                                                                     9.      Defendants’ first responsive pleading will be filed within 7 days of the date of

                                                                                              removal. See Fed. R. Civ. P. 81(c)(2).

                                                                                                     WHEREFORE, Defendants serve this Notice that this action has been removed to the

                                                                                              United States District Court for the Western District of Michigan, Southern Division.

                                                                                                                                              DYKEMA GOSSETT PLLC

                                                                                              Dated: November 5, 2020                     By: /s/ Theodore W. Seitz
                                                                                                                                              Theodore W. Seitz (P60320)
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                              Kyle M. Asher (P80359)
                                                                                                                                              Dykema Gossett PLLC
                                                                                                                                              Capitol View, 201 Townsend Street, Suite 900
                                                                                                                                              Lansing, Michigan 48933
                                                                                                                                              Telephone: (517) 374-9100
                                                                                                                                              TSeitz@dykema.com
                                                                                                                                              KAsher@dykema.com

                                                                                                                                              Attorneys for Defendants




                                                                                                                                               3
                                                                                                        Case 1:20-cv-01063 ECF No. 1, PageID.4 Filed 11/05/20 Page 4 of 4




                                                                                                                                CERTIFICATE OF SERVICE

                                                                                                       I hereby certify that on November 5, 2020, I electronically filed the foregoing with the Clerk

                                                                                              of the Court using the electronic filing system, which will send notification of such filing to all

                                                                                              counsel of record at their respective addresses as disclosed on the pleadings. I further certify that

                                                                                              copies have also been served by first class mail with postage pre-paid upon:

                                                                                              Van Buren County Circuit Court
                                                                                              212 E. Paw Paw Street
                                                                                              Paw Paw, MI 49079

                                                                                              Karie H. Boylan (P55468)
                                                                                              410 W. University Dr., Suite 201
                                                                                              Rochester, MI 48307
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              248-963-1228
                                                                                              karie@boylanlaw.net

                                                                                              John Little (P63554)
                                                                                              Law Office of John Little, P.L.L.C.
                                                                                              333 W. Seventh Street, Suite 360
                                                                                              Royal Oak, MI 48067
                                                                                              248-865-3455
                                                                                              info@jlittlelaw.com



                                                                                                                                            By: /s/ Theodore W. Seitz
                                                                                                                                                Theodore W. Seitz (P60320)

                                                                                                                                                 Attorney for Defendants




                                                                                              118028.000006 4841-6273-6593.1




                                                                                                                                                 4
